AO 245]3 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Moditied)

 

UNITED STATES DISTRICT COURT C=Ct 8 l
soUrHERN DIsTRICT oF CALIFoRNiA

 

 

United States of America JUDGMENT IN LCRIMINAL CASE '_ ii y

 

v. (For OEEenses Committed On or After November l, 1987)
lose Gel.ardo Perez_Duran Case Number: 3118-mj-22218-RBB

l\/[ichelle Cynthia Angeles
Defendarct 's A!tomey

 

REGISTRATION NO. 79984298

THE DEFENDANTZ
pleaded guilty to count(s) 1 0f COmplaint

 

[l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Numbergs)
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)
l:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: `
TIME SERVED

Assessment: 310 WAIVED E| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

|:| Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

 

3:18-mj-22218-WVG

 

